Casey and Weiss, JJ.,
concur in part and dissent in part in the following memorandum by Casey, J. Casey, J. (concurring in part and dissenting in part). The record clearly indicates that defendant engaged in a course of conduct that was dilatory, evasive, obstructive and calculated to prevent plaintiff from obtaining disclosure. Between September 2, 1982 and January 20, 1983, plaintiff’s attorney appeared at Special Term on six occasions in order to compel defendant to appear for an examination before trial. Defendant’s conduct justified striking the answer (Sony Corp. v Savemart, Inc., 59 AD2d 676, 677). Defendant argues that service of its notice of motion for summary judgment on September 20,1982 automatically stayed under CPLR 3214 (subd [b]) the September 14, 1982 order of Justice Cobb scheduling depositions for September 21, 1982. While this may be true (see Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 3214:2, p 856), contrary to Special Term’s conclusion on this issue, the denial of defendant’s motion for summary judgment on November 17, 1982 by Justice Pitt effectively removed the stay, which did not extend to the appeal from the order denying defendant’s motion for summary judgment (Deacon’s Bench v Hoffman, 88 AD2d 734). Therefore, defendant was required to comply with the disclosure order of Justice Williams of December 9, 1982 scheduling such examination on January 6,1983. Again defendant failed to appear or to notify plaintiff that it would not attend, after representing to Justice Williams that it was ready, willing and able to appear on January 6,1983 and even consenting to the entry of the order so providing. The imposition of the ultimate sanction by Special Term of striking defendant’s answer, granting plaintiff judgment by default on the issue of liability and directing an immediate trial as to the issue of damages was, therefore, a proper exercise of Special Term’s discretion and its determination should be affirmed.